United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
U.S. POSTAL SERVICE, CORONADO
STATION, Santa Fe, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-968
Issued: September 11, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 18, 2013 appellant filed a timely appeal from a February 22, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP) suspending his
compensation benefits. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation benefits
effective January 31, 2013 due to his failure to attend a scheduled medical examination.
On appeal, appellant contends, among other things, that Dr. Hendrick Arnold, a Boardcertified orthopedic surgeon, was not properly selected as the impartial medical examiner. He
states that OWCP did not conduct a search under the Physicians Directory System (PDS) for a
physician located in his geographical area.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board with respect to the termination of
appellant’s compensation.2 In a February 14, 2013 decision, the Board reversed an OWCP
hearing representative’s August 31, 2012 decision which terminated appellant’s wage-loss
compensation and medical benefits effective February 21, 2012 on the grounds that he no longer
had any residuals or disability causally related to his accepted December 4, 1996 employmentrelated injuries. The Board found an unresolved conflict in the medical opinion evidence
between Dr. Melburn K. Huebner, an OWCP referral physician, and Dr. Phillip A. Wong,
appellant’s attending physician, as to whether appellant had any continuing residuals and
disability causally related to his accepted employment-related injuries and whether the accepted
injuries caused consequential headaches and cervical and lumbar conditions. The facts and
history as set forth in the Board’s prior decision are incorporated by reference.3
Based on OWCP’s hearing representative’s August 31, 2012 decision, OWCP, by letter
dated October 5, 2012, referred appellant, together with a statement of accepted facts and the
medical record, to Dr. Arnold for an impartial medical examination. The examination was
scheduled for October 24, 2012 at 11:30 a.m. in Colorado Springs, Colorado. A referee medical
referral form listed physicians who could not be used to perform the impartial medical
examination because they were already involved in appellant’s case.
By letter dated October 9, 2012, appellant requested that OWCP provide a copy of the
statement of accepted facts and questions to be answered by Dr. Arnold. Citing, Board
precedent, he also requested a printout of the bypass pages for physicians who were not selected
as impartial medical examiners from the PDS.
By letter dated October 17, 2012, OWCP provided appellant with a copy of the statement
of accepted facts. It advised him that his request for copies of the bypass pages and his other
concerns regarding the referee selection would be addressed under separate cover.
On October 23, 2012 OWCP cancelled the October 24, 2012 appointment with
Dr. Arnold as the medical evidence established that appellant was unable to travel due to his
physical limitations. On December 13, 2012 it rescheduled the appointment with him. The
examination was now scheduled for January 30, 2013 at 11:30 a.m. in Colorado Springs,
Colorado. Appellant was advised that if he failed to keep the scheduled appointment he was to
inform OWCP in writing within seven days. He was also informed that his compensation could
be suspended for failure to attend the examination or for obstruction of the examination under 5
U.S.C. § 8123(d).
In letters dated December 28, 2012 through January 18 2013, appellant challenged
OWCP’s handling of his claim, including the selection of Dr. Arnold to conduct the impartial
2

Docket No. 13-47 (issued February 14, 2013).

3

OWCP accepted that on December 4, 1996 appellant, then a 49-year-old custodial laborer, sustained cervical
and lumbar sprains, myalgias and myositis while in the performance of duty. Appellant stopped work on
December 9, 1996 and resigned from the employing establishment in August 1997.

2

medical examination in Colorado Springs. He contended that he was physically unable to drive
long distance or travel by airplane. Appellant submitted a January 17, 2013 medical report from
Dr. Wong, who advised that appellant was neither physically nor emotionally capable of
traveling to the scheduled appointment. He could not drive long distance or fly due to his
diminished physical strength which varied from hour to hour and day to day, and stress from
being forced into small and confining areas, such as an airplane.
In a January 4, 2013 letter, OWCP advised appellant that it was difficult to find a
physician in New Mexico since its Denver District Office had recently taken over cases in New
Mexico. It was dismayed that so few physicians were in the national directory for selection.
Since appellant had been previously referred several times to various physicians, none of these
physicians could be used a second time. Therefore, OWCP stated that it was forced to search for
a physician nearest to him. Every effort had been made to select the closest physician. OWCP
authorized travel reimbursement for appellant.
On January 30, 2013 Dr. Arnold advised OWCP that appellant did not attend the
scheduled appointment.4
On January 31, 2013 OWCP proposed to suspend appellant’s compensation benefits
pursuant to section 8123(d) of FECA for failure to attend the January 30, 2013 examination with
Dr. Arnold. Appellant was advised to provide a written explanation of his reasons, with
substantive corroborating evidence, within 14 days for failing to attend the scheduled
examination.
In letters dated January 24 and February 6 and 8, 2013, appellant continued to object to
the selection of Dr. Arnold as the impartial medical examiner.
In a February 22, 2013 decision, OWCP finalized its proposed suspension, effective
January 31, 2013. It found that the weight of the medical evidence established that appellant had
no physical limitations for travel and that he was capable of gainful employment. OWCP
informed him that his compensation would be reinstated after he attended and fully cooperated
with an examination.
LEGAL PRECEDENT
Section 8123 of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician, who shall make an examination.5 The Board has noted that the
appointment of a referee physician under this section is mandatory in cases where there is such

4

Although appellant did not appear at the scheduled examination, Dr. Arnold prepared and submitted a report
dated January 30, 2013 based on his review of appellant’s medical records. He opined that appellant no longer had
any residuals or disability related to his December 4, 1997 employment injuries. Appellant did not require any
further medical treatment. He could perform his regular work duties, eight hours a day with no restrictions.
5

5 U.S.C § 8123; see Charles S. Hamilton, 52 ECAB 110 (2000).

3

disagreement and that failure of OWCP to properly appoint a medical referee may constitute
reversible error.6
In cases arising under section 8123(a), the Board has long recognized the discretion of
the Director to appoint physicians to examine claimants under FECA in the adjudication of
claims.7 FECA does not specify how the appointment of a medical referee is to be
accomplished. Moreover, it is silent as to the qualifications of the physicians to be considered.8
The implementing federal regulations, citing to the Board’s decision in James P. Roberts,
provide that development of the claim is appropriate when a conflict arises between medical
opinions of virtually equal weight.9 The regulations state:
“If a conflict exists between the medical opinion of the employee’s physician and
the medical opinion of either a second opinion physician or OWCP’s medical
adviser or consultant, OWCP shall appoint a third physician to make an
examination (see § 10.502). This is called a referee examination. OWCP will
select a physician who is qualified in the appropriate specialty and who has had
no prior connection with the case.”10
Congress did not address the manner by which an impartial medical referee is to be
selected.11 Rather, this was left to the expertise of the Director in administering the
compensation program created under FECA.12 It is an established principle, however, that
FECA is a remedial statute and should be broadly construed in favor of the employee to
effectuate its purpose and not in derogation of an employee’s rights.13 The primary rule of
statutory construction is to give effect to legislative intent and, in arriving at intent; it is well
settled that the words in a statute should be construed according to their common usage.14 The

6

See Tony F. Chilefone, 3 ECAB 67 (1949).

7

See William C. Gregory, 4 ECAB 6 (1950).

8

The legislative history on the enactment of FECA in 1916 and on the subsequent amendments contains no
discussion and thus no guidance on the meaning or intended operation of the medical referee provision. See Melvina
Jackson, 38 ECAB 443 (1987).
9

20 C.F.R. § 10.321(a); James P. Roberts, 31 ECAB 1010 (1980).

10

Id. at § 10.321(b). OWCP will pay for second opinion and referee medical examinations, reimbursing the
employee all necessary and reasonable expenses incidental to such examination. 20 C.F.R. § 10.322.
11

The Board has noted that the terms of section 8123(a) are not clear and unambiguous. Melvina Jackson, supra
note 8. The Board found that the definition of the term examination under FECA was sufficiently broad in scope as
to encompass the interpretation of an examination by OWCP’s medical adviser. Id. at 448. To effectuate the
purpose of the medical referee provision, the Board found that a medical adviser who did not physically examine the
employee may, in appropriate circumstances, create a conflict in medical opinion. Id. at 449.
12

See, e.g., Harry D. Butler, 43 ECAB 859, 866 (1992) (the Director delegated discretion in determining the
manner by which permanent impairment is evaluated for schedule award purposes).
13

See Stephen R. Lubin, 43 ECAB 564, 569 (1992); Samuel Berlin, 4 ECAB 39 (1950).

14

See Erin J. Belue, 13 ECAB 88 (1961). See also Sutherland Stat. Const. § 65.03, 239-40 (4th ed. 1986).

4

Board notes that the Director of OWCP has been delegated authority under FECA in the
selection of a medical referee physician through section 8123(a).
Under FECA, the Director has exercised discretion to implement practices pertaining to
the selection of the impartial medical referee. Unlike second opinion physicians, the selection of
referee physicians is made from a strict rotational system.15 OWCP will select a physician who
is qualified in the appropriate medical specialty and who has no prior connection with the case.16
Physicians who may not serve as impartial specialists include those employed by, under contract
to or regularly associated with federal agencies;17 physicians previously connected with the claim
or claimant or physicians in partnership with those already so connected18 and physicians who
have acted as a medical consultant to OWCP.19 The fact that a physician has conducted second
opinion examinations in connection with FECA claims does not eliminate that individual from
serving as an impartial referee in a case in which he or she has no prior involvement.20
In turn, the Director has delegated authority to each district Office for selection of the
referee physician by use of the Medical Management Application (MMA) within Integrated
Federal Employee’s Compensation System (iFECS).21 This application contains the names of
physicians who are Board-certified in over 30 medical specialties for use as referees within
appropriate geographical areas.22 MMA in iFECS replaces the prior PDS method of
appointment.23 It provides for a rotation among physicians from the American Board of Medical
Specialties, including the medical boards of the American Medical Association, Guides to the
Evaluation of Permanent Impairment and those physicians Board-certified with the American
Osteopathic Association.24
Selection of the referee physician is made through use of the application by a medical
scheduler. The claims examiner may not dictate the physician to serve as the referee examiner.25
The medical scheduler inputs the claim number into the application, from which the claimant’s
home zip code is loaded.26 The scheduler chooses the type of examination to be performed
15

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4(b) (July 2011).

16

Id. at Chapter 3.500.4(b)(1).

17

Id. at Chapter 3.500.4(b)(3)(a).

18

Id. at Chapter 3.500.4(b)(3)(b).

19

Id. at Chapter 3.500.4(b)(3)(c).

20

Id.

21

Id. at Chapter 3.500.4(b)(6) (July 2011).

22

Id. at Chapter 3.500.4(b)(6)(a).

23

Id. at Chapter 3.500.5.

24

Id. at Chapter 3.500.5(a).

25

Id. at Chapter 3.500.5(b).

26

Id. at Chapter 3.500.5(c).

5

(second opinion or impartial referee) and the applicable medical specialty. The next physician in
the roster appears on the screen and remains until an appointment is scheduled or the physician is
bypassed.27 If the physician agrees to the appointment, the date and time are entered into the
application. Upon entry of the appointment information, the application prompts the medical
scheduler to prepare a Form ME023, appointment notification report for imaging into the case
file.28 Once an appointment with a medical referee is scheduled the claimant and any authorized
representative is to be notified.29
Under the procedure manual, a claimant may request to participate in the selection of the
referee physician or may object to the physician selected under the MMA. In such instances, the
claimant must provide valid reasons for any request or objection to the claims examiner.30 The
right of the claimant to participate in the selection of the medical referee is not unqualified. He
or she must provide a valid reason, not limited to: (a) documented bias by the selected
physician; (b) documented unprofessional conduct by the selected physician; (c) a female
claimant who requests a female physician when gynecological examination is required; or (d) a
claimant with a medically documented inability to travel to the arranged appointment when an
appropriate specialist may be located closer.31 When the reasons are considered acceptable, the
claimant will be provided with a list of three specialists available through the MMA.32 If the
reason offered is determined to be invalid, a formal denial will issue if requested.33
ANALYSIS
The Board finds that this case is not in posture for decision and agrees with the argument
on appeal that OWCP has not established that Dr. Arnold was properly selected as the impartial
medical specialist.
It is well established that OWCP has an obligation to verify that it selected Dr. Arnold in
a fair and unbiased manner.34 It maintains records for this very purpose.35 The current record
27

Id. The roster of physicians is not made visible to the medical scheduler under the application. The medical
scheduler may update information pertaining to whether the selected physician can schedule an appointment in a
timely manner and, if not, will enter an appropriate bypass code. Id. at Chapter 3.500.5(e-f). Upon entry of a
bypass code, the MMA will present the next physician based on specialty and zip code.
28

Id. at Chapter 3.500.5(g). The Form ME023 serves as documentary evidence that the referee appointment was
scheduled through the MMA may be reproduced and copied for the case record.
29

Id. at Chapter 3.500.4(d). Notice should include the existence of a conflict in the medical evidence under
section 8123; the name and address of the referee physician with date and time of appointment; a warning of
suspension of benefits under section 8123(d) and information on how to claim travel expenses.
30

Id. at Chapter 3.500.4(f).

31

Id. at Chapter 3.500.4(f)(1).

32

Id. at Chapter 3.500.4(f)(1)(e)(2).

33

Id. at Chapter 3.500.4(f)(1)(e)(3).

34

J.W., Docket No. 12-331 (issued January 14, 2013).

35

M.A., Docket No. 07-1344 (issued February 19, 2008).

6

only includes an OWCP referral form which lists physicians who could not be selected as a
referee physician as they were already involved in appellant’s case. Although OWCP noted that
not many physicians were available to choose from and appellant had already been treated by
most, the record does not contain iFECS screen shots substantiating the selection of Dr. Arnold.
The Board has placed great importance on the appearance as well as the fact of
impartiality, and only if the selection procedures which were designed to achieve this result are
scrupulously followed may the selected physician carry the special weight accorded to an
impartial specialist. OWCP has not met its affirmative obligation to establish that it properly
followed its selection procedures.36
The Board will remand the case to OWCP for proper selection of a referee physician.
After such further development as necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision as to whether OWCP properly
suspended appellant’s compensation benefits effective January 31, 2013 due to his failure to
attend a scheduled medical examination.

36

C.P., Docket No. 10-1247 (issued September 28, 2011).

7

ORDER
IT IS HEREBY ORDERED THAT the February 22, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further proceedings
consistent with this decision of the Board.
Issued: September 11, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

